Exhibit 10.14a

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

UPSIZING AMENDMENT AND ACKNOWLEDGMENT

This UPSIZING AMENDMENT AND ACKNOWLEDGMENT (this “Amendment”), dated as of
February 20, 2014 (the “Effective Date”), is entered into by and among
Hammerhead Solar, LLC, a Delaware limited liability company (“Borrower”), Bank
of America, N.A., a national banking association, as Administrative Agent
(“Administrative Agent”), Collateral Agent for the Secured Parties (“Collateral
Agent”), Depositary (as defined in the CADA (as defined below)) and as the
initial lender (“Existing Lender) party to the Loan Agreement, dated as of
February 4, 2014 (the “Loan Agreement”), by and among Borrower, Administrative
Agent and the Existing Lender on the Effective Date immediately prior to the
effectiveness of this Amendment, and Société Générale (“SG”), CIT Finance LLC
(“CIT”), and Silicon Valley Bank (“SVB”); and collectively with SG and CIT, the
“Additional Lenders”) as Lenders from and after the Effective Date upon the
effectiveness of this Amendment and, solely for purposes of Section 4 hereof,
the other parties to the CADA listed on the signature pages hereof. Capitalized
terms used but not defined herein have the respective meanings ascribed to them
in the Loan Agreement.

A. Pursuant to the Loan Agreement, the Lenders agree to extend credit to the
Borrower, in each case pursuant to the terms and subject to the conditions set
forth herein and therein.

B. Pursuant to the Upsizing Letter, upon the effectiveness of this Amendment and
subject to the terms and conditions of the Upsizing Letter and the Loan
Agreement, the Existing Lender and the Additional Lenders agree to provide
additional Commitments to the Borrower under the Loan Agreement in an aggregate
principal amount equal to $120,000,000.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments to the Loan Agreement. Upon the effectiveness of this
Amendment on the Amendment Effective Date as provided below, the Loan Agreement
will be amended as follows:

(a) The cover page and first paragraph of the Loan Agreement are hereby amended
by inserting thereon and therein appropriate references to (i) CIT Finance LLC
and Société Générale, respectively, as Joint Lead Arrangers and Co-Documentation
Agents and (ii) Bank of America, N.A., as Sole Structuring Agent and Sole
Syndication Agent.

(b) Section 1.1 of the Loan Agreement is hereby amended by adding the following
new definitions (in correct alphabetical order):

““Amendment Effective Date” means, upon the effectiveness of the Upsizing
Amendment and Acknowledgment, the “Effective Date” as defined in the Upsizing
Amendment and Acknowledgment.”; and

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

““Upsizing Amendment and Acknowledgment” means that certain Upsizing Amendment
and Acknowledgment, dated as of February 20, 2014, among the Borrower, the
Administrative Agent and the Lenders party thereto.”.

(c) The defined term and definition of “Commitment” set forth in Section 1.1 of
the Loan Agreement is hereby deleted and replaced in its entirety with the
following in its entirety:

““Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as a maximum aggregate principal
amount of the Loans to be made by such Lender hereunder as such amount may be
(a) reduced from time to time pursuant to Section 2.2(c), (b) reduced or
modified from time to time pursuant to assignments by or to such Lender pursuant
to Section 9.14 or (c) increased pursuant to Section 2.9 or, subject to
Section 9.12(a)(ii), the terms of the Upsizing Letter. The amount of each
Lender’s Commitment as of the Amendment Effective Date is set forth in Annex 3
hereto, or, thereafter, in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment, as applicable.”

(d) The reference to Section 2.10(b) in the definition of “Increasing
Incremental Lender Confirmation” set forth in Section 1.1 of the Loan Agreement
is hereby deleted and replaced with the following: “Section 2.9(b)”.

(e) The reference to Section 2.9(e) in the definition of ““Note” and “Notes””
set forth in Section 1.1 of the Loan Agreement is hereby deleted and replaced
with the following: “Section 2.1(d)”.

(f) The reference to Section 9.13(a) in the definition of “Participant Register”
set forth in Section 1.1 of the Loan Agreement is hereby deleted and replaced
with the following: “Section 9.14(b)”.

(g) The defined term and definition of “Total Loan Commitment” set forth in
Section 1.1 of the Loan Agreement is hereby deleted and replaced in its entirety
with the following in its entirety:

““Total Loan Commitment” means the aggregate principal amount of the Loans to be
made by the Lenders hereunder as such amount may be (a) reduced from time to
time pursuant to Section 2.2(c), (b) increased pursuant to Section 2.9, or
(c) subject to Section 9.12(a)(ii), increased pursuant to the Upsizing Letter.
The Total Loan Commitment as of the Amendment Effective Date is Two Hundred
Twenty Million Dollars ($220,000,000).”

(h) The reference to Section 9.13(b) in Section 2.4(d)(iii)(B) of the Loan
Agreement is hereby deleted and replaced with the following: “Section 9.14(b)”.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

(i) Section 2.4(d)(iv) of the Loan Agreement is hereby amended by inserting the
word “of” between the words “copy” and “any” in the seventh line thereof.

(j) The reference to “Cash Collateral” in Section 2.11(c) of the Loan Agreement
is hereby deleted and replaced with the following: “cash collateral”.

(k) (i) Paragraphs (a), (b), (c), (d) and (e) of Section 5.4 of the Loan
Agreement are hereby amended, respectively, by inserting the following text
immediately following the words “Deliver to the Administrative Agent” appearing
in each such paragraph, (ii) paragraph (c) of Section 5.11 of the Loan Agreement
is hereby amended by inserting the following text immediately following the
words “deliver to the Administrative Agent” appearing in the first sentence of
such paragraph, (iii) Section 5.15 of the Loan Agreement is hereby amended by
inserting the following text immediately following the words “deliver a
Borrowing Base Certificate to the Administrative Agent” appearing in the first
sentence of such paragraph and (iv) paragraph (i) of Section 3.2 of the Loan
Agreement is hereby amended by inserting the following text immediately
following the words “Administrative Agent” in both places the words
“Administrative Agent” appear together in such paragraph: “, for the benefit of
each Lender,”.

(l) Section 5.10(a) of the Loan Agreement is hereby amended by:

(i) deleting the text in clause (i) set forth therein and replacing it in its
entirety with the following in its entirety: “the execution or delivery of this
Agreement or any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby and thereby”;

(ii) deleting the text in clause (iv) set forth therein (excluding the proviso
to such section) and replacing it in its entirety with the following in its
entirety: “any actual or alleged presence or Release of Hazardous Materials on
any property currently or formerly owned or operated by the Borrower, any other
Loan Party or any Funded Subsidiary, or any Environmental Claim related in any
way to the Borrower”; and

(iii) deleting the text in clause (y) set forth in the proviso in clause
(iv) set forth therein and replacing it in its entirety with the following in
its entirety: “result from a claim brought by the Borrower or any other Loan
Party or any of their Affiliates against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Financing
Document, if the Borrower or such Loan Party or such Affiliate has obtained a
final or nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.”.

(m) All of the text of the first sentence of Section 9.15(a) of the Loan
Agreement prior to the words “provided, however,” is hereby deleted in its
entirety and replaced by the following in its entirety: “Each Lender may assign
to one or more Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
which consent shall not be required in connection with assignments between
existing Lenders;”.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(n) The second sentence of Section 9.15(a) of the Loan Agreement is hereby
deleted in its entirety and replaced by the following in its entirety: “Upon
acceptance and recording pursuant to clause (e) of this Section 9.15, from and
after the effective date specified in each Assignment and Acceptance, the
assigning Lender shall be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.4(d), 2.6, 2.7, and 5.10, as well as to any Fees
accrued for its account and not yet paid).”.

(o) The reference to “Assignment and Agreement” in Section 9.15(c) of the Loan
Agreement is hereby deleted and replaced with the following: “Assignment and
Acceptance”.

(p) Section 10.3 of the Loan Agreement is hereby amended by:

(i) re-lettering clause (d) thereof as clause (c) thereof and

(ii) replacing the text in clause (ii) of the proviso in the second paragraph
thereof which reads “(b), (c) and (d)” with the following: “(b) and (c)”.

(q) Section 10.19 of the Loan Agreement is hereby amended by inserting the words
“Assignment and Acceptance” between the words “any” and “entered” in the second
line thereof.

(r) Annex 2 to the Loan Agreement is hereby amended by inserting the following
in its entirety immediately following the lender office and notice information
for Bank of America, N.A. set forth therein:

“Société Générale

c/o SG Americas Securities LLC

245 Park Avenue, New York, NY 10167

Attention:     Jay Leung

Telephone:       212 278 6976

Telecopy:           212 278 6136

Email: [Omitted]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

CIT Finance LLC

11 West 42nd Street, 13th Floor

New York, New York 10036

Attention:       Michael Cerniglia, CIT Corporate Finance Portfolio Manager—
Energy

Telephone:     (212) 771-9657

Telecopy:       (212) 771-6023

Email:              [Omitted]

Silicon Valley Bank

555 Mission Street Suite 900

San Francisco, CA 94105

Attention: Mona Maitra

415-764-4723

[Omitted]

(s) Annex 3 to the Loan Agreement is hereby amended and restated by deleting the
table therein in its entirety and replacing it with the following table in its
entirety:

 

Lender

   Commitment  

Bank of America, N.A.

     $        [***]   

Société Générale

     $        [***]   

CIT Finance LLC

     $        [***]   

Silicon Valley Bank

     $        [***]   

(t) As provided in the Upsizing Letter, from and after the effectiveness of this
Amendment, amounts due under the Loan Agreement in respect of the Total Loan
Commitment shall be calculated by reference to the Total Loan Commitment as
increased pursuant to this Amendment.

[***]

SECTION 5. Agreements and Acknowledgments of Additional Lenders. Upon the
effectiveness of this Amendment on the Amendment Effective Date as provided
below, each Additional Lender:

(a) subject to the terms of the Financing Documents, hereby irrevocably agrees
to provide its respective Commitment as set forth in this Amendment;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

(b) hereby (i) represents and warrants that it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Loan Agreement and the other Financing Documents, (ii) acknowledges and confirms
that it has received a copy of the Loan Agreement, each other Financing Document
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and to provide
its respective Commitment and portion of any Loans, on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Secured Party, (iii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Borrower,
or any other Secured Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Agreement or any other Financing
Document, (iv) appoints and authorizes each Agent and the Depositary to take
such action as agent on its behalf and to exercise such powers under the Loan
Agreement or the other Financing Documents as are delegated to such Agent or the
Depositary, as applicable, by the terms thereof (including, but not limited to,
Article 9 of the Loan Agreement and Section 5.1 and Article VII of the CADA),
together with such powers as are reasonably incidental thereto and (v) will
perform in accordance with their terms all of the obligations that by the terms
of the Financing Documents are required to be performed by it as a Lender;

(c) further confirms and agrees that in becoming a Lender and in making Loans
under the Loan Agreement, such actions have and will be made without recourse
to, or representation or warranty, by any Secured Party;

(d) shall have all of the rights and be subject to all of the obligations in its
capacity as a Lender under the Loan Agreement, each other Financing Document,
and any other documents or instruments delivered pursuant thereto or in
connection therewith and shall have all rights to all claims, suits, causes of
action and any other right of a Lender against any Person, that arise from
transactions, events or occurrences on or after the Effective Date, whether
known or unknown, arising under or in connection with the Loan Agreement, each
other Financing Document, and any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, statutory claims and all other claims at law or in equity;
and

(e) hereby agrees to execute and deliver such other instruments, and take such
other action, as either the Borrower or the Administrative Agent may reasonably
request in connection with the transactions contemplated by this Amendment
including, without limitation, the delivery of any notices to the Borrower or
the Agents that may be required in connection herewith.

SECTION 6. Conditions Precedent. This Amendment shall be effective as of the
Effective Date when the following conditions precedent have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed on behalf of each of the parties hereto.

(b) No Default or Event of Default shall have occurred and be continuing.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(c) The representations and warranties set forth in Section 4.1 of the Loan
Agreement and in each other Financing Document shall be true and correct in all
material respects as of the Effective Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date).

(d) The Administrative Agent shall have received for its own account, and for
the account of each Existing Lender or Additional Lender entitled thereto, all
fees due and payable as of the Effective Date pursuant to the Loan Agreement or
any of the Fee Letters (as amended hereby), and all costs and expenses,
including costs, fees and expenses of legal counsel, for which invoices have
been presented.

(e) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to the increase in the Commitments provided for in this Amendment
and (y) certifying that each of the conditions set forth in this Section 6 have
been met as of the Effective Date.

(f) The Administrative Agent, and, to the extent required by the Loan Agreement,
the Borrower, shall have received an Administrative Questionnaire and any tax
forms required under the Loan Agreement from each Additional Lender.

SECTION 7. Amendments. This Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent and the Additional Lenders.

SECTION 8. Reference to and Effect on Financing Documents. Upon and after the
effectiveness of this Amendment, each reference in the Loan Agreement or the
CADA to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement or the CADA (as the case may be), and each
reference in the other Financing Documents to “the Credit Agreement”, “CADA”,
“thereof” or words of like import referring to the Credit Agreement or the CADA
(as the case may be), shall mean and be a reference to the Credit Agreement
and/or the CADA as modified and amended hereby. Except as specifically set forth
in this Amendment, the Credit Agreement, the CADA and all other Financing
Documents, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legally valid
and binding obligation of each Loan Party, enforceable against such Loan Party
in accordance with its respective terms without defense, offset, claim or
contribution, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally. Except as expressly provided herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Agent or any Lender under any of the
Financing Documents, nor constitute a waiver of any provision of any of the
Financing Documents. This Amendment shall also constitute a “Financing Document”
for all purposes of the Credit Agreement and the other Financing Documents.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Amendment by telecopy or portable document
format (“pdf”) shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 11. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment.

SECTION 12. Certain Appointments; Enforcement by Administrative Agent. Each of
CIT and SG is hereby appointed a Joint Lead Arranger and a Co-Documentation
Agent in respect of the transactions contemplated by the Loan Agreement and the
other Financing Documents. Bank of America, N.A., is hereby appointed as Sole
Structuring Agent and Sole Syndication Agent in respect of the transactions
contemplated by the Loan Agreement and the other Financing Documents. The
Administrative Agent shall be entitled to rely upon and enforce this Amendment
against each Additional Lender in all respects. Notwithstanding anything herein
or in any other Financing Document to the contrary, no party identified in this
Amendment as a Sole Structuring Agent, Sole Syndication Agent, Joint Lead
Arranger or Documentation Agent shall have any duties or responsibilities
hereunder or under the Financing Documents in its capacity as such.

SECTION 14. Headings. The Section headings used herein are for ease of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

SECTION 15. Severability. In case any one or more of the provisions contained in
this Amendment should be invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

SECTION 16. Construction. The rules of interpretation specified in Section 1.2
of the Loan Agreement also apply to this Amendment.

[Signature Pages Follow]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

HAMMERHEAD SOLAR, LLC By:   /s/ Peter Rive   Name:   Peter Rive   Title:   Chief
Operating Officer

[UPSIZING AMENDMENT AND ACKNOWLEDGMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent for the Secured Parties By:   /s/
Mollie Canup Name:   Mollie S. Canup Title:   Vice President BANK OF AMERICA,
N.A., as Administrative Agent By:   /s/ Mollie Canup Name:   Mollie S. Canup
Title:   Vice President BANK OF AMERICA, N.A., as Depositary and Securities
Intermediary By:   /s/ Wayne Evans Name:   Wayne M. Evans Title:   Vice
President BANK OF AMERICA, N.A., as Existing Lender By:   /s/ Sheikh Omer-Farooq
Name:   Sheikh M. Omer-Farooq Title:   Director

[UPSIZING AMENDMENT AND ACKNOWLEDGMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as an Additional Lender By:   /s/ Roberto Simon Name:  
Roberto Simon Title:   Managing Director

[UPSIZING AMENDMENT AND ACKNOWLEDGMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

CIT FINANCE LLC, as an Additional Lender By:   /s/ Marc Theisinger Name:   Marc
Theisinger Title:   Director

 

By:     Name:   Title:  

[UPSIZING AMENDMENT AND ACKNOWLEDGMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as an Additional Lender By:   /s/ Bret Turner Name:   Bret
J. Turner Title:   Director

[UPSIZING AMENDMENT AND ACKNOWLEDGMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

[***]

[UPSIZING AMENDMENT AND ACKNOWLEDGMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.